DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This FINAL action is in response to applicant’s amendment of 08 February 2022.  Claims 1-20 are examined and pending. Claims 1, 7, 9-11, 17, and 19-20 are currently amended.  
Response to Arguments
Applicant’s amendments/arguments with respect to the rejection of claims 1-20 under 35 USC 101 as being directed to an abstract idea without significantly more have been carefully considered and are not persuasive. 
Applicant specifically argues the following: claim 1 recites a nonabstract technical improvement. The recited system including a vehicle transceiver and determination data provided from a server permits the system to more accurately "estimate a total travel time for a vehicle between the inside location in the multilevel structure and the outside location." Therefore, claim 1 is not directed to an ineligible abstract idea. 
Second, even if claim 1 were directed to an abstract idea, claim 1 recites "significantly more" than the alleged judicial exception. For example, claim 1 as amended recites to: 
actuate a transceiver of a vehicle to request turnover data from a multilevel- structure server of a multilevel structure, wherein the turnover data is a metric of use of the multilevel structure by other vehicles; determine, based on a response from the multilevel-structure server, that the multilevel structure tracks parking within the multilevel structure to generate the turnover data, wherein the turnover data is determined independently for each level of the multilevel structure; estimate travel times for a vehicle independently for each level of the multilevel structure between a level of an inside location and a specified point at the multilevel structure based on the turnover data; ... 
These recitations are comparable to the claims in DDR Holdings, LLC v. Hotels. com, LP, which "were directed to systems and methods of generating a composite webpage that combines certain visual elements of a host website with the content of a third-party merchant." MPEP 2106.05(d) (citing DDR, 773 F.3d 1245 (Fed. Cir. 2014)). Similarly, claim 1 here recites interacting with specific devices like the transceiver and the multilevel-structure server to combine specific data from those devices, i.e., the turnover data, for a specific result, the estimated travel times. Therefore, these recitations at least constitute significantly more under Step 2B of the patent- eligibility test. 
Similar reasoning applies to independent claim 11 and thereby to all the dependent claims. The rejection for ineligible subject matter should therefore be withdrawn for all the claims.
However, the Examiner has considered the arguments/amendments to claims 1-20, but does not believe that the rejection under 35 USC 101 has been overcome. Independent claims 1 and 11 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The abstract idea falls under “Mental Processes” Grouping. The limitation(s) of determining... that the multilevel structure tracks parking within the multilevel structure to generate the turnover data, and estimate a total travel time for a vehicle between the inside location in the multilevel structure and the outside location are a simple process that, under the broadest reasonable interpretation, covers performance of the limitations in the mind. For example, the claim limitations encompass a person looking at (tracking) data (turnover data) for a multi-level structure for each level could determine tracking of the data, determine turnover data for each level, estimated travel times for a vehicle and summing the data to estimate a total travel time. 
Actuating a transceiver to request the data and the computer are recited at a high level of generality and merely automate the generating steps.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the requesting and computer were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. As discussed above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Furthermore, the claims as presented are directed to an abstract idea without significantly more. As such, the rejection of claims 1-20 under USC 101 is maintained herein. 

Applicant’s arguments with respect to claims 1 and 11 as being unpatentable under 35 USC 103 over Zhou in view of Aggarwal have been fully considered but not all are persuasive.
Applicant specifically argues the following: "determine, based on a response from the multilevel-structure server, that the Page 
multilevel structure tracks parking within the multilevel structure to generate the turnover data." Neither Zhou nor Aggarwal discloses this recitation. Zhou discloses, at most, "querying the owner or management of the destination lot 312" to receive a "traffic flow rate 404 by counting the number of vehicles entering and leaving the destination lot 312." (Zhou at [0170].) First, "querying" and then "identify[ing] the traffic flow rate 404" is not "determin[ing] that the multilevel structure" does anything. Second, "counting the number of vehicles entering and leaving" is not "track[ing] parking within the multilevel structure." Aggarwal only discloses receiving "data about the location of the transmitting luminaire." (Aggarwal at [0015].) Claim 1 is thus allowable over Zhou and Aggarwal. 
The examiner has carefully considered applicant’s arguments in regards the new features in the claim and the features argued by the applicant and respectfully disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. Zhou specifically at paragraphs [0064], [0169-0170], and [0259-0260], teaches querying (receiving) of a lot flow rate (turnover data) therefore implying whether the owner or management tracks data and therefore receiving the turnover data (lot flow rate) is determined based on the record/tracked data of the lot. 

Applicant’s arguments with respect to claims 7, 9, 17, and 19 as being unpatentable under 35 USC 103 over Zhou in view of Aggarwal have been fully considered but are moot because the new ground of rejection does not rely on any reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claims 1 and 11, the recited limitation “determine, based on a response from the multilevel-structure server, that the multilevel structure tracks parking within the multilevel structure to generate the turnover data, wherein the turnover data is determined independently for each level of the multilevel structure;” is indefinite. It is not clear to the examiner what is being determined, the determining step here appears to be determining whether the multilevel structure tracks parking within the multilevel structure or not, however, the rest of the limitation recite as if the data to be determined was the turnover data for each level of the multilevel structure (“wherein the turnover data is determined independently for each multilevel structure.”). 
Claims 2-10 and 12-20 are rejected for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

101 Analysis
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1: statutory category   
Independent claims 1 and 11 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The abstract idea falls under “Mental Processes” Grouping. Independent claims 1 and 11 recites the limitation(s) of determine, based on a response from the multilevel-structure server, that the multilevel structure tracks parking within the multilevel structure to generate the turnover data, wherein the turnover data is determined independently for each level of the multilevel structure; estimate travel times for a vehicle independently for each level of the multilevel structure between a level of an inside location and a specified point at the multilevel structure based on the turnover data; estimate a travel time between the specified point at the multilevel structure and an outside location; estimating a total travel time for a vehicle between an inside location in a multilevel structure and an outside location, wherein the estimated total travel time includes a sum of an estimated travel time between a specified point at the multilevel structure and the outside location and estimated travel times for each level of the multilevel structure between a level of the inside location and the specified point. These limitation(s), as drafted, are a simple process that, under the broadest reasonable interpretation, covers performance of the limitations in the mind. For example, the claim limitations encompass a person looking at (tracking) data (turnover data) for a multi-level structure for each level could determine tracking of the data, determine turnover data for each level, estimate travel times for a vehicle independently for each level between a level of an inside location and a specified point at the multi-level structure, estimate a travel time between the specified point at the multilevel structure and an outside location; and summing the data to estimate a total travel time. The mere nominal recitation in claim 1 that the various steps are being executed by a computer does not take the limitations out of the mental process grouping. Thus, the claims recite a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
101 Analysis – Step 2A Prong 2: Practical Application 
The independent claims 1 and 11 recite the additional limitation(s) of requesting turnover data from a multilevel-structure server of a multilevel structure, wherein the turnover data is a metric of use of the multilevel structure by other vehicles; a system including a computer, the computer programmed to execute the steps of the claim. The requesting step is recited at a high level of generality (i.e., as a general means of gathering data (requesting data), wherein the data being gathered is further described to be metric of use of the multilevel structure by other vehicles.), and amount to mere data gathering, which is a form of insignificant extra-solution activity. Actuating a transceiver to request the data and the computer are recited at a high level of generality and merely automate the generating steps. 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
101 Analysis – Step 2B: Inventive Concept 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the requesting and computer were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. As discussed above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-10 and 12-20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  
As such, claims 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US20140114562) Aggarwal et al (US20170099571) in view of Beaurepaire et al (US20190063947).
With respect to claim 1, Zhou teaches a system including a computer, the computer programmed to (see at least [0028]): actuate a transceiver of a vehicle to request turnover data from a multilevel-structure server of a multilevel structure, wherein the turnover data is a metric of use of the multilevel structure by other vehicles (see at least [0064], [0169-0170], and [0259-0260]); determine, based on a response from the multilevel-structure server, that the multilevel structure tracks parking within the multilevel structure to generate the turnover data (see at least [0064], [0169-0170], [0259-0260], and [0136]), wherein the turnover data is determined for the multilevel structure (see at least [0064], [0169-0170], and [0259-0260]); estimate a total travel time for a vehicle between the inside location in the multilevel structure and the outside location (see at least [0049-0054], [0057], [0153], [0259-0260], and [0284], Zhou teaches estimating aa total travel time for a vehicle by integrating parking lot, Zhou further that the integrated parking lot is a parking structure and could be a starting point or a destination point and thus the travel time estimation is calculated between a starting point to a destination lot or a starting lot to a destination. As such, Zhou teaches estimating a total travel time for a vehicle between an inside location in a multilevel structure and an outside location.), wherein the estimated total travel time includes the sum of time required to traverse each segment of the route starting from a specified point to the outside location (see at least [0259-0260], Zhou teaches the estimated total travel time to be the sum of time required to traverse each segment of the route starting from the specified point (starting lot point) to a destination.). 
However, Zhou do not specifically teach estimate travel times for a vehicle independently for each level of the multilevel structure between a level of an inside location and a specified point at the multilevel structure; estimate a travel time between the specified point at the multilevel structure and an outside location; wherein the estimated total travel time includes a sum of an estimated travel time between a specified point at the multilevel structure and the outside location and estimated travel times for each level of the multilevel structure between a level of the inside location and the specified point. 
Aggarwal teaches estimate travel times for a vehicle independently for each level of the multilevel structure between a level of an inside location and a specified point at the multilevel structure (see at least [0057], [0073]; [0049-0052]) and [0075], Aggarwal teaches wherein the multilevel structure can be parking garages with multiple floors, a position of the vehicle (floor) can be determined and from that position (location) of the floor, an estimated travel time is calculated from that location to the solid-state luminaire location (specified point at the multilevel parking structure.), estimate a travel time between the specified point at the multilevel structure and an outside location (see at least [0015], [0020], [0049-0052], [0057], and [0075]); wherein the estimated total travel time includes a sum of the estimated travel time between the specified point at the multilevel structure and the outside location and the estimated travel times for each level of the multilevel structure between the level of the inside location and the specified point (see at least [0015], [0020], [0049-0052], [0057], and [0075], Bhattiprolu teaches estimating (calculating) a total travel time which include indoor traveled time (travel time from a vehicle current location, i.e. parking level to a location of LCom-enabled solid state luminaire (specified point)) and outdoor travel time (outside location to the LCom-enabled solid state luminaire).). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhou navigation system integrating parking lots to incorporate the teachings of Aggarwal to estimate travel times for a vehicle independently for each level of the multilevel structure between a level of an inside location and a specified point at the multilevel structure; estimate a travel time between the specified point at the multilevel structure and an outside location; wherein the estimated total travel time includes a sum of the estimated travel time between the specified point at the multilevel structure and the outside location and the estimated travel times for each level of the multilevel structure between the level of the inside location and the specified point. This would be done to improve vehicle navigation and increasing the accuracy of estimating the travel time of a trip to a destination by incorporating indoor (parking structure) driving time and outdoor travel time (see Aggarwal et al para 0017-0018). 
However, Zhou as modified by Aggarwal do not specifically teach estimating travel times for a vehicle independently for each level of the multilevel structure between a level of an inside location and a specified point at the multilevel structure based on the turnover data; wherein the turnover data is determined independently for each level of the multilevel structure. Beaurepaire teaches estimate travel times for a vehicle independently for each level of the multilevel structure between a level of an inside location and a specified point at the multilevel structure based on the turnover data (see at least [0047], [0068-0070], and [0086]); wherein the turnover data is determined independently for each level of the multilevel structure (see at least [0043], [0062], [0068], and [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhou as modified by Aggarwal et al to incorporate the teachings of Beaurepaire of estimating travel times for a vehicle independently for each level of the multilevel structure between a level of an inside location and a specified point at the multilevel structure based on the turnover data; wherein the turnover data is determined independently for each level of the multilevel structure. This would be done to increase a driver’s convenience by providing accurate and timely information for better planning and decision making (see Beaurepaire para 0002-0003).  
With respect to claim 2, Zhou do not specifically teach wherein the estimated total travel time further includes an estimated transition time one of into and out of the multilevel structure. Aggarwal teaches wherein the estimated total travel time further includes an estimated transition time one of into and out of the multilevel structure (see at least [0020], [0047], and [0050-0052]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhou navigation system integrating parking lots to incorporate the teachings of Aggarwal wherein the estimated total travel time further includes an estimated transition time one of into and out of the multilevel structure. This would be done to improve vehicle navigation and increasing the accuracy of estimating the travel time of a trip to a destination by incorporating indoor (parking structure) driving time and outdoor travel time (see Aggarwal et al para 0017-0018). 
With respect to claim 3, Zhou teaches wherein the computer is programmed to calculate the estimated travel times for each level based on turnover data for the multilevel structure (see at least [0064], [0170], and [0259-0260]).
With respect to claim 4, Zhou teaches wherein the computer is programmed to calculate the estimated travel times for each level based on turnover data for each level (see at least [0046], [0064], [0170], and [0259-0260]).
With respect to claim 5, Zhou teaches wherein the computer is programmed to calculate the estimated travel times for each level based on historical average travel times for the levels (see at least [0046], [0064], [0170], and [0259-0260]).
With respect to claim 6, Zhou teaches wherein the historical average travel times are based on a current date and time (see at least [0046], [0064], [0170], and [0259-0260]). 
With respect to claim 7, Zhou teaches wherein the historical average travel times are based on whether a special event is occurring (see at least [0061] and [00268]). However, Zhou as modified by Aggarwal do not specifically teach whether the special event is occurring is based on calendar data received from a remote server. Beaurepaire teaches whether the special event is occurring is based on calendar data received from a remote server (see, at least [0037], [0042], and [0047]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhou as modified by Aggarwal to incorporate the teachings of Beaurepaire wherein whether the special event is occurring is based on calendar data received from a remote server. This would be done to increase a driver’s convenience by providing accurate and timely information for better planning and decision making (see Beaurepaire para 0002-0003).  
With respect to claim 9, Zhou as modified by Aggarwal do not specifically teach wherein the computer is programmed to calculate the estimated travel times for each level based on population density. Beaurepaire teaches wherein the computer is programmed to calculate the estimated travel times for each level based on population density (see at least [0042], [0047] and [0070]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhou as modified by Aggarwal to incorporate the teachings of Beaurepaire wherein the computer is programmed to calculate the estimated travel times for each level based on population density. This would be done to increase a driver’s convenience by providing accurate and timely information for better planning and decision making (see Beaurepaire para 0002-0003).  
With respect to claims 11-17 and 19, please see the rejection above with respect to claims 1-7 and 9 which are commensurate in scope with claims 11-17 and 19, with claims 1-7 and 9 being drawn to a system and claims 11-17 and 19 being drawn to a corresponding method. 

Claims 8, 10, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US20140114562) Aggarwal et al (US20170099571) in view of Beaurepaire et al (US20190063947) in view of Wynter et al (US20100063715).
With respect to claim 8, Zhou as modified by Aggarwal et al and Beaurepaire et al do not specifically teach wherein the computer is programmed to calculate the estimated travel times for each level based on historical average travel times for the levels upon determining that turnover data for the multilevel structure is unavailable. Wynter et al teaches wherein the computer is programmed to calculate the estimated travel times for each level based on historical average travel times for the levels upon determining that turnover data for the multilevel structure is unavailable (see at least [0009], [0013], [0020], [0034], and [0124], Wynter teaches determining travel times for each segment of the road when real time data is unavailable by utilizing historical data of each link (segment)). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhou navigation system integrating parking lots as modified by Aggarwal et al and Beaurepaire et al to incorporate the teachings of Wynter et al wherein the computer is programmed to calculate the estimated travel times for each level based on historical average travel times for the levels upon determining that turnover data for the multilevel structure is unavailable. This would be done to continue computing for the best path to a destination when real time data is not available, thus improving navigation of the vehicle to a desired destination (see Wynter para 0003 and 0015).
With respect to claim 10, Zhou as modified by Aggarwal and Beaurepaire et al do not specifically teach wherein the computer is programmed to calculate the estimated travel times for each level based on population density of an area including the multilevel structure upon determining that one of turnover data for the multilevel structure and historical average travel times for the levels is unavailable. Wynter teaches wherein the computer is programmed to calculate the estimated travel times for each level based on population density of an area including the multilevel structure upon determining that one of turnover data for the multilevel structure and historical average travel times for the levels is unavailable (see at least [0009] and [0138], Wynter et al teaches utilizing historical data when probe vehicle and/or real time data is missing. Wynter also teaches a scenario when real time data is available which implies that historical or other data is not needed to estimate future travel times.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhou navigation system integrating parking lots as modified by Aggarwal et al and Beaurepaire et al to incorporate the teachings of Wynter et al wherein the computer is programmed to calculate the estimated travel times for each level based on population density of an area including the multilevel structure upon determining that one of turnover data for the multilevel structure and historical average travel times for the levels is unavailable. This would be done to continue computing for the best path to a destination when real time data is not available, thus improving navigation of the vehicle to a desired destination (see Wynter para 0003 and 0015).
With respect to claims 18 and 20, please see the rejection above with respect to claims 8 and 10 which are commensurate in scope with claims 18 and 20, with claims 8 and 10 being drawn to a system and claims 18 and 20 being drawn to a corresponding method. 

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.K./Examiner, Art Unit 3667  

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667